The Honorable Roy D. Blunt Missouri Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
              Shall Article IX section 3(b) of the Constitution of Missouri be amended to change the amount of annual revenue used to support the state's free public schools from one-fourth of total revenue -exclusive of interest and sinking fund- to one-third of total revenue -exclusive of federal funds; gifts, donations and bequests; net proceeds from the sale of bonds; and revenue from dedicated taxes imposed prior to January 1, 1991 or approved by vote after December 31, 1990; and further to exclude court ordered payments for violation of the United States Constitution as a portion satisfying the one-third support requirement?
See our Opinion Letter No. 132-90.
We approve the legal content and form of the proposed statement. Under the provisions on Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General